DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/11/2021.
Claims 1, 5, 6, 7 are amended.
Claims 1 – 7 are presented for examination.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant asserts that they have amended the claims in order to overcome the rejection under 35 USC 112.

The rejection under 35 USC 112 is withdrawn.

Claim Rejections - 35 USC § 101
The Applicant argues that the claim is eligible under 35 USC 101 because the claim is directed to a specific practical application of address an issue on a focused component and recites specific features such as displaying measures to be addressed and thus, the claim is not directed to an abstract idea.

In response the argument is not persuasive. while the claim does recite elements such as  a “design terminal comprising a measure display that displays, while designing is conducted by using the design assistance tool, a plurality of measures to address an issue on a focused component based on the priority index” and while the Court has found that claims directed to a particular manner of summarizing 

Claim Rejections - 35 USC § 103
The Applicant has amended the claims and asserts that the art of record does not teach the newly amended limitations.

In response the Examiner finds the argument persuasive. The rejection under 35 USC 103 is withdrawn. See below for the reasons for indicating potentially allowable subject matter and also a listing of the closest prior art.

End Response to Arguments


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: issue/measure information storage means for and priority index storage means for and a measure display means for in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1 and 5-7 recite associating information together on a component to be used in a design assistance tool, an issue on the component, and a plurality of measures to address the issue in association and associating a priority index with an addition target component and the removal target component.  The act of association information with other information to establish a relationship between them falls in the category of mental steps.  The process of association information together is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “a non-transitory computer readable medium storing a design assistance program causing a computer to execute a 

While the claim recites “wherein a priority evaluation value for each of the plurality of measures is calculated based on a difference between the sum of the priority index of the at least one addition component or zero if no addition target component is included and the sum of the priority index of the at least one removal target component or zero if no removal component is included” this is merely the difference of two sums and subtracting the result of two summations is practically performed I the human mind or with pen and paper.

  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claims 1 and 5-7 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “a non-transitory computer readable medium storing a design assistance program causing a computer to execute a process” to perform the information association at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of storing the information associated with each other in memory of a server or apparatus is performed by generic computer components of memory within a server or apparatus.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B:
	Finally, the post-processing step of outputting data by displaying information is categorized as insignificant extra solution activity under MPEP 2106.05(g).  The steps of storing information associated with each other within a memory is the well understood, routine, and conventional activity of storing and retrieving information in memory as identified in MPEP 2106.05(d)(II)(iv).  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 5-7 are not patent eligible.
	The dependent claims recite additional steps of calculating priority evaluation values based on the priority index, storing a first priority index and a second priority index in association with components, storing an urgency index in association with each of the plurality of measures, display a plurality of measures in a format based on the priority evaluation values, display a plurality of measures 

Allowable Subject Matter
Claims 1, 5, 6, and 7 contain potentially allowable subject matter if all other objections and rejections were overcome. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teach the limitations as outlined in the prior Office action, none of these references taken either alone or in combination with the prior art of record disclose “… wherein a priority evaluation value for each of the plurality of measures is calculated based on a difference between the sum of the priority index of the at least one addition target component or zero if no addition target component is included and the sum of the priority index of the at least one removal target component or zero if no removal target component is included…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art
	1. US20100174449 A1 teaches:[0037] For example, if an average of impulse values acquired in a data interval stored in a single memory block is below 0.10 G, a weight value is set to 0. A weight value is set to 1 for an average of more than 0.01 G ? below 0.15 G, and a weight value is set to 2 for an average of more than 0.15 G ? below 0.2 G. A priority index is calculated by multiplying the set weight value by the average of impulse values acquired in a data interval stored in a corresponding memory block. Referring to FIG. 3, impulse values with respect to x, y, and z axes, generated for 20 seconds, which is a data interval stored in a single memory block, are summed up and the summation result is divided by a product of time and the number of axes (20 seconds.times.3 axes=60), thereby obtaining an average impulse value of about 0.12 G. Thus, a weight value is set to 1 according to Table 1, and a priority index is 0.12 by multiplying the average impulse value of 0.12 G by the weight value of 1.

This teaching; however, is not the same as “… wherein a priority evaluation value for each of the plurality of measures is calculated based on a difference between the sum of the priority index of the at least one addition target component or zero if no addition target component is included and the sum of the priority index of the at least one removal target component or zero if no removal target component is included…”

2. US7958295 teaches: The summation function f(C.sub.X) is used to indicate the total number of priority keys that is greater than the priority key of the index X. If the summation of f(C.sub.X) is zero, this means that index X has the highest priority key. For example, given a subset [2, 4, 4, 9, 5, 9, 3] the C.sub.STEP3 should return [6, 3, 3, 0, 2, 0, 5]. This means that the priority key 2 is ranked 7th in the subset and has six priority keys greater than the priority key 2. If the given subset comprises equal weight priority keys, for instance the priority key 4 and 9 in the above example, the function g(E.sub.X) is preferably employed to solve this problem. As shown in the above example, the priority key 9 from index 3 and index 5 are both ranked the 1st. From equation (25), the E.sub.STEP3 matrix returns [0, 0, 1, 0, 0, 1, 0]. By adding C.sub.STEP3 and E.sub.STEP3 together, a new matrix [6, 3, 4, 0, 2, 1, 5] is obtained. This yields the final rank of the priority keys in the given subset. The equation (24) defines the smallest phy index as the highest rank in equal priority key condition. The equation (26) defined as below will give the highest phy index as the highest rank in equal priority key condition.

This teaching; however, is not the same as “… wherein a priority evaluation value for each of the plurality of measures is calculated based on a difference between the sum of the priority index of the at least one addition target component or zero if no addition target component is included and the sum of the priority index of the at least one removal target component or zero if no removal target component is included…”

3. Scheme-based work assignment in a workflow system, IBM technical Disclosure Bulletin, October 2000 UK teaches: Disclosed is a method that automatically balances the workload and assigns the work 
    The method consists of three elements: Definition of a scheme for priority normalization Definition of a workload index based on the scheme A procedure to perform automatic work assignment based on the workload index and the number of work items Normalization Scheme Definition A normalization scheme for priority is defined by the user, which normalizes the priority of work items to a rating. A scheme can be created by the following steps: Divide the range of priority into various intervals Assign a rating to each interval Workload Index Definition Based on the scheme of priority normalization, the workload of a person can be described as the summation of ratings of work items associated with that person. Thus, a workload index WI is defined as follows: WI = R1 + R2 + R3 + ... + Ri + ... + Rn, where Ri is the rating of a work item i, and n is the total number of work items of a person. 
This teaching; however, is not the same as “… wherein a priority evaluation value for each of the plurality of measures is calculated based on a difference between the sum of the priority index of the at least one addition target component or zero if no addition target component is included and the sum of the priority index of the at least one removal target component or zero if no removal target component is included…”

4. US6074443 teaches:  5. The method of claim 1 wherein said target chamber is one of a plurality of target chambers and said target chamber is selected based upon the target chamber with the highest priority index.

This teaching; however, is not the same as “… wherein a priority evaluation value for each of the plurality of measures is calculated based on a difference between the sum of the priority index of the at least one addition target component or zero if no addition target component is included and the sum of the priority index of the at least one removal target component or zero if no removal target component is included…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2127